            Case 2:19-cv-12938-SM Document 11 Filed 09/15/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    JOSHUA D. ROBERSON                                        CIVIL ACTION
    VERSUS                                                    NO. 19-12938
    DARREL VANNOY, WARDEN                                     SECTION “E” (1)




                                       ORDER

        Before the Court is a Report and Recommendation1 issued by Magistrate Judge

Janis van Meerveld, recommending Petitioner Joshua D. Roberson’s petition for Writ of

Habeas Corpus2 be dismissed with prejudice. Petitioner timely objected to the Magistrate

Judge’s Report and Recommendation.3 The Court considered Petitioner’s objections and

determined them to be without merit. Accordingly, the Court ADOPTS the Report and

Recommendation as its own and hereby DENIES Petitioner’s application for relief.

         IT IS ORDERED that the above-captioned matter be DISMISSED WITH

PREJUDICE.


        New Orleans, Louisiana, this 15th day of September, 2020.


                     _______ ___________ __________
                              SUSIE MORGAN
                       UNITED STATES DISTRICT JUDGE




1 R. Doc. 9.
2 R. Doc. 1.
3 R. Doc. 10.
